

116 HR 5142 IH: Green Energy for Federal Buildings Act
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5142IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the Energy Policy Act of 2005 to update the Federal purchase requirement to ensure the use
			 of 100 percent renewable energy by 2050, and for other purposes.
	
 1.Short titleThis Act may be cited as the Green Energy for Federal Buildings Act. 2.Federal purchase requirementSection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended—
 (1)in subsection (a)— (A)by amending paragraph (3) to read as follows:
					
 (3)Not less than 7.5 percent in fiscal years 2013 through 2019.; and (B)by adding at the end the following:
					
 (4)Not less than 35 percent in fiscal years 2030 through 2039. (5)Not less than 75 percent in fiscal years 2040 through 2049.
 (6)Not less than 100 percent in fiscal year 2050 and each fiscal year thereafter.; and (2)by amending subsection (c) to read as follows:
				
 (c)FeasibilityIn carrying out this section, the Secretary shall seek to ensure that, to the maximum extent economically feasible and technically practicable, the Federal Government consumes renewable energy produced—
 (1)on-site at a Federal facility; (2)on Federal lands; or
 (3)on Indian land as defined in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).. 